MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2016	ME	179	
Docket:	      Yor-16-251	
Submitted	 	
  On	Briefs:	 November	29,	2016	
Decided:	     December	13,	2016	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                          IN	RE	CARLOS	C.	
	
	
PER	CURIAM	

        [¶1]	 	 The	 father	 of	 Carlos	 C.	 appeals	 from	 a	 judgment	 of	 the	 District	

Court	 (Biddeford,	 Foster,	 J.)	 terminating	 his	 parental	 rights	 to	 the	 child.		

See	22	M.R.S.	§	4055(1)(B)(2)	(2015).		The	father	argues	that	the	evidence	is	

insufficient	 to	 support	 the	 court’s	 determinations	 that	 he	 is	 parentally	 unfit	

within	the	meaning	of	the	child	protection	statutes	and	that	termination	is	in	

the	child’s	best	interest.		We	affirm.1	

        [¶2]	 	 First,	 there	 is	 competent	 evidence	 in	 the	 record	 to	 support	 the	

court’s	findings,	to	the	clear	and	convincing	standard	of	proof,	that	the	father	

is	 “unwilling	 or	 unable	 to	 protect	 the	 child	 from	 jeopardy	 and	 these	

circumstances	 are	 unlikely	 to	 change	 within	 a	 time	 which	 is	 reasonably	


    1		At	our	request,	the	guardian	ad	litem	provided	us	with	copies	of	two	reports	that	were	missing	

from	the	record	on	appeal.		The	parties	agree	that	these	are	accurate	copies	of	the	reports	that	were	
filed	 with	 the	 trial	 court	 during	 the	 termination	 proceedings.	 	 We	 now	 consider	 the	 record	 on	
appeal	to	be	complete.	
2	

calculated	 to	 meet	 the	 child’s	 needs,”	 that	 he	 is	 “unwilling	 or	 unable	 to	 take	

responsibility	 for	 the	 child	 within	 a	 time	 which	 is	 reasonably	 calculated	 to	

meet	 the	 child’s	 needs,”	 and	 that	 he	 “failed	 to	 make	 a	 good	 faith	 effort	 to	

rehabilitate	 and	 reunify	 with	 the	 child.”	 	 22	 M.R.S.	 §	 4055(1)(B)(2)(b);	

see	In	re	Cameron	Z.,	2016	ME	162,	¶¶	16-18,	---	A.3d	---.			

       [¶3]	 	 These	 findings	 of	 parental	 unfitness	 are	 supported	 by	 evidence	

cited	 in	 the	 court’s	 judgment,	 including	 evidence	 of	 the	 father’s	 ongoing	

substance	abuse,	his	participation	in	reunification	services	that	was	“less	than	

consistent,”	and	his	“very	superficial”	insight	into	the	child’s	significant	special	

needs.	 	 As	 the	 court	 found,	 for	 example,	 while	 this	 child	 protection	 case	 was	

pending,	the	father	remained	out	of	touch	with	the	Department	of	Health	and	

Human	 Services	 caseworker	 for	 significant	 periods	 of	 time	 despite	 multiple	

attempts	 the	 caseworker	 made	 to	 reach	 him	 using	 contact	 information	 he	

provided;	 he	 twice	 failed	 to	 attend	 intake	 sessions	 for	 a	 domestic	 violence	

program	 before	 finally	 beginning	 to	 participate	 in	 it;	 two	 months	 before	 the	

termination	 hearing,	 he	 refused	 to	 take	 a	 drug	 test;	 he	 quit	 two	 substance	

abuse	 programs	 before	 entering	 into	 a	 different	 program	 several	 months	

before	 the	 termination	 hearing;	 despite	 his	 counselor’s	 recommendation,	 he	

has	 refused	 to	 participate	 in	 group	 addiction	 programs;	 he	 has	 continually	
                                                                                         3	

relapsed,	 including	 using	 unprescribed	 Suboxone	 as	 recently	 as	 the	 week	

before	 the	 termination	 hearing	 and	 then	 invoking	 his	 Fifth	 Amendment	

privilege	at	trial	when	asked	about	the	circumstances	of	that	and	other	illegal	

drug-related	activity;	and	 although	 he	is	in	the	“early	stages”	of	recovery,	 he	

still	has	not	“really	accepted	that	his	substance	abuse	constitutes	a	significant	

barrier	to	reunification.”		This	evidence,	combined	with	the	record	as	a	whole,	

supports	the	court’s	ultimate	finding	of	parental	unfitness.	

         [¶4]		Second,	given	the	evidence	in	the	record,	the	court	did	not	abuse	

its	 discretion	 by	 determining	 that	 termination	 is	 in	 the	 child’s	 best	 interest.		

See	22	M.R.S.	§	4055(1)(B)(2)(a);	In	re	J.V.,	2015	ME	163,	¶	13,	129	A.3d	958;	

In	re	C.P.,	2013	ME	57,	¶	16,	67	A.3d	558.		

         The	entry	is:	

                            Judgment	affirmed.	
	
	    	      	      	     	      	
	
On	the	briefs:	
	
     Brian	D.	Burke,	Esq.,	Fairfield	&	Associates,	P.A.,	Lyman,	for	
     appellant	father	
     	
     Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	
     Atty.	 Gen.,	 Office	 of	 the	 Attorney	 General,	 Augusta,	 for	
     appellee	Department	of	Health	and	Human	Services	
	
Biddeford	District	Court	docket	number	PC-2014-65	
FOR	CLERK	REFERENCE	ONLY